IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                               :       NO. 626
                                     :
         ORDER ADOPTING RULES        :       CIVIL PROCEDURAL RULES
         1951-1959 OF THE            :
         PENNSYLVANIA RULES OF CIVIL :       DOCKET
         PROCEDURE                   :
                                     :




                                     ORDER


PER CURIAM

       AND NOW, this 29th day of June, 2015, upon the recommendation of the
Domestic Relations Procedural Rules Committee, the proposal having been published
for public comment in the Pennsylvania Bulletin, 45 Pa.B. 1607 (April 4, 2015):

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 1951-1959 of the Pennsylvania Rules of Civil Procedure are
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective July 1, 2015.